DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1 to 20 have been considered but are moot because the new ground of rejection does not only rely on the reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The terminal disclaimer filed on August 4, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 1116931 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 7, 9 and 11 to 13 are rejected under 35 U.S.C. 103 as being unpatentable over Speer et al. (20170031080) in view of Xu et al. (20180073688) and Chinniah et al. (6824284).
Speer et al. disclose an edge-lit luminaire comprising a circular housing (60) including a cavity (figure 5, cavity within the housing) and a bottom opening (figure 5, the bottom opening opposite the base where reference numeral 60 is pointing), a non-planar lens (figure 3) coupled to the housing, and a light emitter (16) positioned proximate to the edge of the lens, the light emitter configured to emit light through the edge and toward a center of the lens (figure 5, paragraph 0023, lines 10 to 13), wherein at least a portion of the light emitted into the edge of the lens is redirected inside of the lens and emitted in a direction non-parallel to the bottom opening (paragraph 0023, lines 13 to 18). However, Speer et al. do not disclose the lens including edges to generally define a circular outer edge, a curved body extending between the edges, and the lens being formed from multiple discrete sections.
	Xu et al. teach the lens including edges (41) to generally define a circular outer edge and a curved body (411, figure 3) between the edges such that the edges are in close contacted with the light sources to receive high light entrance efficiency from the light source. Wherein the lens includes eight edges that approximate a circular shape (figure 3) as claimed in claim 11, the light emitter is a first light emitter (21), the luminaire further comprising a plurality of light emitters (figure 1), each light emitter of the plurality of light emitters positioned proximate an edge of the lens and configured to emit light toward a center of the lens (figure 1) as claimed in claim 12, and the lens includes a microstructure (431) capable of producing a predetermined distribution of light as claimed in claim 13.   
Chinniah et al. teach the lens (160) formed from multiple discrete sections (124, figure5, column 5, lines 58 to 62) such that the multiple discrete sections can be arranged to allow the lens to alter to different potential lens configurations.
It would have been obvious to one skilled in the art to include the lens of Speer et al. with a plurality of edges and a curved body between the edges, as taught by Xu et al., to generally define a circular outer edge such that the edges are in close contacted with the light sources to receive high light entrance efficiency from the light source, and to include the lens of Speer et al. with microstructure, as taught by Xu et al., for producing a predetermined distribution of light.
It would have been obvious to one skilled in the art to form the lens of Speer et al. from multiple discrete sections, as taught by Chinniah et al., so that the multiple discrete sections can be arranged to allow the lens to alter to different potential lens configurations.
With regards to claim 9, further comprising a reflector (20) coupled to the housing between a surface of the cavity and the lens, the reflector configured to direct light emitted toward the cavity back into the lens (figure 5).
Claims 16 to 18 are rejected under 35 U.S.C. 103 as being unpatentable over Speer et al. in view of Van Winkle (20160018093), Murata et al. (20180045878), and Chinniah et al.
Speer et al. disclose an edge-lit luminaire comprising a housing (60) including a cavity (figure 5, cavity within the housing) and a bottom opening (figure 5, the bottom opening opposite the base where reference numeral 60 is pointing), a driver housing (62) within the housing, a reflector (20) coupled to the housing and positioned within the cavity, a lens (2) coupled to the housing, the lens including edge to generally define a circular outer edge, the lens extending between a first plane and as second plane parallel to the first plane (figure 5), the lens being formed from multiple discrete sections (40, 42, 44, 46, 48, 50, figure 3), an LED (16) positioned proximate to the edge of the lens, and the light emitter configured to emit light through the edge and toward a center of the lens (figure 5, paragraph 0023, lines 10 to 13). However, Speer et al. do not disclose that the driver housing having a base and a cover, a driver positioned in the driver housing, the lens including flat edges to generally define a circular outer edge, and the lens being formed from multiple discrete sections.
Van Winkle teaches a driver housing (65) positioned in the cavity (figure 3), the driver housing having a base (60) and a cover (64), and a driver (62) positioned in the driver housing.
Murata et al. teach the lens (14) including flat edges (14a, figure 1) to generally define a circular outer edge, and an LED (17A, B) positioned proximate to one of the flat edges of the lens. Wherein the light emitter is a first light emitter (17A), and lens further comprising a plurality of light emitters (figure 1), each light emitter of the plurality of light emitters positioned proximate an edge of the lens and configured to emit light toward a center of the lens (figure 2) as claimed in claim 18.
Chinniah et al. teach the lens (160) formed from multiple discrete sections (124, figure5, column 5, lines 58 to 62) such that the multiple discrete sections can be arranged to allow the lens to alter to different potential lens configurations.
It would have been obvious to one skilled in the art to provide the driver housing of Speer et al. with a base and a cover positioned within the cavity, as taught by Van Winkle, to protect the driver to reduce the depth of the housing.
It would have been obvious to one skilled in the art to include the lens of Speer et al. with flat edges generally defining the circular outer edge, as taught by Murata et al., such that the LEDs can be in closed contact with the flat edges to allow the light emitted from the LEDs
entering through the flat edges with high light entrance efficiency.  
It would have been obvious to one skilled in the art to form the lens of Speer et al. from multiple discrete sections, as taught by Chinniah et al., so that the multiple discrete sections can be arranged to allow the lens to alter to different potential lens configurations.
With regards to the specific number of edges as claimed in claim 17, it would have been obvious matter of design choice to modify the lens of Speer et al. as modified by Murata et al. having eight edges, since applicant has not disclosed that having the edges at this specific number solves any stated problem or is for any particular purpose and it appears that the lens of Speer would perform equally well with the edges at any desired number.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Speer et al. in view of Van Winkle Murata et al. and Chinniah et al., as applied to claim 16 above, and further in view of Xu et al.
Speer et al. as modified by Van Winkle, Murata et al. and Chinniah et al. disclose the invention substantially as claimed with the exception of disclosing that the lens includes a microstructure capable of producing a predetermined distribution of light.
Xu et al. teach the lens including a microstructure (431) capable of producing a predetermined distribution of light.
It would have been obvious to one skilled in the art to include the lens of Speer et al. with a microstructure, as taught by Xu et al., for producing a predetermined distribution of light.
Double Patenting
8. 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §
2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AJA. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto- processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-L jsp.
9. 	Claims 1 to 6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 11,169,319 in view of Chinniah et al.
Claims 1 and 2 of patent ‘319 disclose the invention substantially as claimed with the exception of disclosing that the lens being formed from multiple discrete sections.
Chinniah et al. teach that the lens being formed from multiple discrete sections (124, figure5, column 5, lines 58 to 62) such that the multiple discrete sections can be arranged to allow the lens to alter to different potential lens configurations.  Wherein the lens sections are fused together (column 5, lines 62 to 65) as claimed in claim 6.
It would have been obvious to one skilled in the art to form the lens of claims 1 to 2 of patent ‘319 from multiple discrete sections fused together, as taught by Chinniah et al., for providing various altering potential lens configurations.
10. 	Claims 7 and 9 to 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7 and 9 to 15 of U.S. Patent No. 11,169,319 in view of Chinniah et al.
Claims 7 and 9 to 15 of patent ‘319 disclose the invention substantially as claimed with the exception of disclosing that the lens being formed from multiple discrete sections.
Chinniah et al. teach the lens formed from multiple discrete sections (124, figure5, column 5, lines 58 to 62) such that the multiple discrete sections can be arranged to allow the lens to alter to different potential lens configurations.
It would have been obvious to one skilled in the art to form the lens of claims 7 and 9 to 15 of patent ‘319 with multiple discrete sections, as taught by Chinniah et al., for providing various altering potential lens configurations.
11. 	Claims 16 to 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16 to 20 of U.S. Patent No. 11,169,319 in view of Chinniah et al.
Claims 16 to 20 of patent ‘319 disclose the invention substantially as claimed with the exception of disclosing that the lens being formed from multiple discrete sections.
Chinniah et al. teach that the lens being formed from multiple discrete sections (124, figure5, column 5, lines 58 to 62) such that the multiple discrete sections can be arranged to different altering potential lens configurations.
It would have been obvious to one skilled in the art to form the lens of claims 16 to 20 of patent ‘319 with multiple discrete sections, as taught by Chinniah et al., for providing various altering potential lens configurations.
12.	Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 8 contains allowable subject matter including the lens sections releasably connected together in combination with all other features as claimed in claim 7.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Y Quach Lee whose telephone number is 571-272-2373.  The examiner can normally be reached on Monday to Thursday from 8:00 am to 2:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. James Lee, can be reached on 571-272-7044.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Y M. Lee/
Primary Examiner, Art Unit 2875